Devens, J.
When this case was last before the court it appeared that, contemporaneously with the admission of the defendant into the asylum, an agreement was made with Towne and Wright for her board; and, the board having been furnished under that agreement, it was held that, as its terms admitted of only the construction that it was absolute in its character, no contract could be implied on the part of the defendant to pay for it. Mass. General Hospital v. Fairbanks, 129 Mass. 78.
Assuming the evidence offered to be competent, it is now shown that the contract made with Towne and Wright, although *420bearing date on October 15, was actually executed a fortnight later, and that the defendant had, at the time of its execution, been for a fortnight in the asylum. It is further shown that, when the agreement was signed by Towne and Wright, it was understood between them and the plaintiff that the board would be furnished upon the defendant’s credit, and their liability was to be only collateral to the original liability of the defendant therefor.
Conceding that there may be an implied contract with one party, to which a written agreement signed by another to pay the same debt may be collateral only, and that, in an action on the implied contract, it may be shown that the written agreement, although absolute in its terms, was orally agreed to be collateral only, it would not remove the objection to the recovery of the plaintiff in the present case. In order that such written agreement should be collateral only, it must be for the same liability as that which might be implied against another. If an agreement contain stipulations differing entirely from those which could be implied against another, and for a debt differing from that which such other could be compelled to pay, whatever name the parties may see fit to give, it must be held an independent, and not a collateral, agreement. If it relate to the same subject matter as the implied agreement, the party accepting and acting under it substitutes the liability incurred by its signer for that of the party he might otherwise charge. The inconsistency of any contract for board which could have been implied against the defendant, who was brought an insane woman to the asylum, with that into which the plaintiff entered thereafter with Towne and Wright, shows that it was accepted' by the plaintiff as a substitute therefor. It was dated back in order that board already furnished should be covered by it, and that theretofore, as well as thereafter, Towne and Wright should be bound by its terms. The only contract which could have been implied against the defendant was one to pay a reasonable sum for necessary board and supplies, furnished her while there, suitable to her condition ; but Towne and Wright agreed to pay whatever sum the trustees might determine, which amount might be changed from time to time. They agreed also, as a part of their contract, to pay other expenses for which she could *421not then have been liable on any implied promisé, and further, under certain circumstances that board for thirteen weeks should be paid whether furnished or not. • The plaintiff cannot have furnished the board on two contracts so radically different; one or the other must have been relied upon. The circumstances all show that it was that signed by Towne and Wright, and they are not controlled by evidence of what was said between the plaintiff and Towne and Wright when their agreement was signed. The court was therefore justified in holding that the evidence could not control the legal effect of the agreement of October 15, 1869, as evidence that Towne and Wright alone were liable, and that the defendant was not.
■ Nor does the fact that the board originally fixed at $30 a week was afterwards raised to $50 a week establish the liability of the defendant. The arrangement was made by Towne, by which she was to have superior accommodations in the Appleton Ward, and the facts that it was agreeable to her and that she wished to receive such accommodations do not establish her liability. Even if the effect of this contract with Towne alone was to release Wright from his liability, or to leave him only liable for $30 a week, the change was made by reason of the contract with Towne, and it was he, and not the defendant, who was liable upon it for the board furnished.
Nor can the admissions or payments made by Caswell, who was at a subsequent period made the guardian, render the defendant liable. It is not in the power of the guardian to make a contract which shall bind the estate of his ward. Forster v. Fuller, 6 Mass. 58. Jones v. Brewer, 1 Pick. 314.
But, even admitting the original liability of Towne and Wright, it is contended that this was terminated on April 25, 1873, when Caswell was appointed guardian, and when Towne, in behalf of himself and Wright, notified the superintendent, Dr. Jelly, that they terminated their liability under the agreement of October 15, 1869.
The plaintiff contends that, by the terms of the agreement, according to its reasonable construction, Towne was only to be liable during his guardianship of the defendant, while he might remove her if he chose, and while he might reimburse himself from her property in his hands. But, even if Towne, when he *422entered into the contract, did so under the expectation of reimbursing himself when appointed guardian, the agreement was in no respect limited to that term. It came into effect at once, although the appointment was not then made; it continued to exist, although the appointment was at an end. He was under no obligation to enter into it, such as might be inferred if it were his duty to support her. The case of Stinson v. Prescott, 15 Gray, 335, where the contract of a husband for the support of his wife was held to be terminated by his own decease, and not to have made his estate chargeable thereafter, is quite distinguishable. The marital relation, which was the foundation of the obligation to support, ceased with the decease of the husband, and it was the existence of this which had induced him to enter into the contract. But there was no such obligation or duty on the part of Towne, even when guardian, as that which the law had devolved upon the husband, and although he may have thought that circumstances would occur which would enable him to protect himself, and that has proved an error, he cannot escape the liability he has voluntarily incurred.
The superintendent had no authority to release the rights of the plaintiff, and there was in fact no release or waiver of them, nor any assent thereto by him. This is found by the court, and the notice to him was therefore ineffectual. Whether any notice could have been given to the plaintiff through its trustees which would have availed, need not be considered. There was no other notice than that to the superintendent.

Judgment affirmed.